Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 10/07/2021 has been considered.
Claims 1, 11 and 17 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0096331 to Patil et al, in view of Karean Patent Application Publication No. KR 101789181 to Lee.
With regard to claims 1, 11, and 17, Patil discloses a system comprising: 

a reader for reading corresponding item identifiers from a set of one or more items pertaining to one or more operators reaching the gate (Fig.1B, paragraph 26, The loss prevention checkpoints include an RFID reader 112, which can read the item-specific identifiers 104 of RFID tags 102 of the products possessed by a user); 
a transmitter for broadcasting at least one verification request message comprising the item identifiers for a plurality of corresponding central computing systems of the operators (Fig. 1B and 1C, paragraphs 28 and 30, As the user approaches the exit 161, the mobile device 120 detects the Bluetooth module 114 (or vice versa) and the mobile device 120 transmits the customer ID 117 of the shopping application 111B to the Bluetooth module 114. the security platform 110 receives the customer ID 117 and the item-specific identifier 154. The security platform 110 receives four item-specific identifiers 104, one for the movie 161, one for the coffee mug 162, one for the coffee mug 163, and one for the coffee mug 164); 
a receiver for receiving one or more verification response messages in response to the verification request message, wherein at least one of the verification response messages is received from each of at least part of the central computing systems, the verification response message indicating a result of a verification of each of the item identifiers pertaining to the operator of the central computing system (Fig. 1B, 1C, and 5, paragraphs 28, 30, and 37, the security platform 110 receives the customer ID 117 and the item-specific identifier 154 and references the product store 116 to 105 exists associating the item-specific identifier 154 to a product having the barcode 152. The security platform 110 then references the product store 116 to identify a purchase record 105 corresponding to the customer identifier 117. However, the security platform 110 correctly determines that the purchase record 105 indicates that the user having the associated customer ID 117 purchased one movie 161 and two coffee mugs (based on the barcodes and associated counts) 162-163. At 520, the instance of the shopping application 111A executing on the security platform executes a loop including 530-560 for each item-specific identifier 104 received from the RFID readers 112.  If the product store 116 indicates the product has been purchased, the shopping application 111A proceeds to 560, where a security notification is not triggered.); and  
P201905504US01Page 37 of 39a processor for controlling a passage of the items through the gate according to the verification response messages (Fig. 1B, 1C, and 5, paragraphs 18, 28, 30, and 37, when the record indicates the product has been purchased, an alarm system is deactivated for this particular product. If, however, the record indicates the product has not been purchased, the system does not deactivate the alarm system for the product, and a security alert is generated (e.g., via the security system, a mobile device notification, email notification, and the like). If, however, the shopping application 111A determines that the product store 116 indicates that the product has not been purchased, the shopping application 111A proceeds to 550, where a security notification (such as the sounding of an alarm) is triggered.).  
However, Patil does not disclose a transmitter for broadcasting at least one verification request message comprising the item identifiers to two or more/a plurality of belonging to a different seller.
However, Lee teaches a transmitter for broadcasting at least one verification request message comprising the item identifiers to two or more/a plurality of corresponding central computing systems of the operators/belonging to a different seller (the received commodity information may include a commodity related photograph, a commodity name, a commodity identification number. The sales decision unit 730 identifies the seller corresponding to the search result through the seller information of the goods information of the goods database 705, asks the seller for the selling intention, and receives a response thereto. The transmission unit 740 is a component that transmits information to other devices. Querying a plurality of merchant devices associated with the plurality of corresponding merchants for a sales physician; Receiving a sales decision statement from a plurality of seller devices that have received the sales inquiry. Examiner notes that inquiring commodity identification numbers can be transmitted to a plurality of sellers/merchant devices, which is considered as “broadcasting at least one verification request message comprising the item identifiers to two or more/a plurality of corresponding central computing systems of the operators/belonging to a different seller”, page, lines 20-24, page 11, lines 17-22, and Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Patil to include, a transmitter for broadcasting at least one verification request message comprising the item identifiers to two or more/a plurality of corresponding central computing systems of the operators/belonging to a different seller, as taught in Lee, in order to inquiry different sellers to obtain an item sale price (Lee, claim 1).
With regard to claims 2 and 12, Patil discloses the item identifiers are anonymized (paragraph 16, Example barcodes include Universal Product Code (UPC) barcodes).  
With regard to claims 3 and 13, Patil discloses the item identifiers are random numbers (paragraphs 16 and 28, the data portion of a barcode 103 (represented by “A”) of a product 101 and an RFID serial number 153 (represented by “1”) of an RFID tag 102 are used to create an item-specific identifier 104 (represented by “A1”)).  
With regard to claims 4 and 14, Patil discloses the items are products for sale by sellers in a shared location, the shared location having at least one gate for exiting the shared location, and the item identifiers are product identifiers, the method further comprising: controlling, by the control computing device and based on the verification response messages, an exit through the gate of one or more persons reaching the gate with the products (Fig. 1B, 1C, paragraphs 28 and 30).  
With regard to claims 5 and 15, Patil discloses the method comprises: reading, by the control computing device, the product identifiers from RFID tags associated with the products (Fig.1B, paragraph 26).  
With regard to claims 6 and 6, Patil discloses the method comprises: P201905504US01Page 34 of 39determining, by the control computing device based on at least one of the one or more verification response messages, that one or more of the products has not been sold; determining, by the control computing device, a clearance for the person being negative based on at least one of the verification results indicating that one or more of the 111A determines that the product store 116 indicates that the product has not been purchased, the shopping application 111A proceeds to 550, where a security notification (such as the sounding of an alarm) is triggered).  
With regard to claim 7, Patil discloses the controlling comprises outputting, by the control computing device, an alarm for causing a physical inspection of a purchase receipt of the one or more products that have not been sold (paragraph 23, or example, when invoked, the alert module 115 triggers an audible and/or visual alarm, alert nearby employees, send notification emails or text messages, and the like).  
With regard to claim 9, Patil discloses the method comprises: determining, by each of the central computing systems, the corresponding verification response message by verifying each of the product identifiers against a product repository of the seller indicating products being for sale by the seller and each of the corresponding products being sold by the seller (Fig. 5-6, paragraphs 37 and 40).  
With regard to claim 10, Patil discloses the method comprises:  P201905504US01Page 35 of 39receiving, by each of the central computing systems, sale reports from one or more cash computing devices of the corresponding seller, each of the sale reports indicating the product identifiers of one or more of the products of the seller being sold; and updating, by each of the central computing systems, the product repository of the seller according to each of the sale reports received from the corresponding cash computing devices (Fig. 1A, paragraph 25).  
claim 18, Patil discloses the operators are sellers, the items are products for sale by the sellers in the shared location and the item identifiers are product identifiers, the system comprising an enforcement device for controlling an exit of a person with the products through the gate according to the verification response messages (Fig. 1B, 1C, 5. And 6, paragraphs 28, 30, and 52, while maintaining a secure shopping environment for retailers by keeping a listing of item-specific product identifiers stored in RFID tags associated with each of a plurality of products when those products have been purchased. Retailers are sellers).  
With regard to claim 19, Patil discloses the system comprises said central computing systems, each of the central computing system comprising: a receiver for receiving the verification request message; a processor for determining the verification result of each of the item identifiers by verifying the item identifier against a product repository of the seller indicating products being for sale by the seller and one or more of the products of the seller being sold the seller; and a transmitter for transmitting the verification response message to the control computing device (Fig. 5-6, paragraphs 37 and 40).  
With regard to claim 20, Patil discloses the system comprises one or more cash computing devices of each of the sellers, each of the cash computing devices comprising a transmitter for transmitting sale reports to the control computing device of the seller, each of the sale reports indicating the product identifiers of one or more of the products of the seller being sold, and wherein the processor of the control computing device of each of the sellers is configured for updating the product repository of the seller according to each of the sale reports received from the corresponding cash 101, the shopping application 111B generates a purchase record 105. The purchase record 105 includes the information from the barcode 103 of the product 101. The purchase record 105 may further include other details of the purchase, such as the customer ID 117 of the user purchasing the product 101, as well as time/date information, method of payment, and the like. In at least one embodiment, the purchase record 105 includes the item-specific identifier 104 of the RFID tag 102. As shown, the shopping application 111B then transmits the purchase record 105 to the security platform 110, which stores the record 105 in the product store 116. For example, the security platform 110 updates a record associated with the purchased product 101 and the data portion of the barcode 103 to indicate that the user has purchased the specific product).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0096331 to Patil et al, in view of Karean Patent Application Publication No. KR 101789181 to Lee, and further in view of U.S. Patent Application Publication No. 2012/0271712 to Katzin et al.
With regard to claim 8, the combination of references discloses the method comprises: determining, by the control computing device based on at least one of the one or more verification response messages, that none of the products have not been sold; determining, by the control computing device, a clearance for the person being positive when none of the verification results indicate that one or more of the products have not been sold; and controlling, by the control computing device, an enforcement device controlling the passage through the gate in response to the clearance being 111A may reference the product store 116 to determine whether a record associated with the item-specific identifier 104, the product barcode 103, and the customer identifier 117 indicates a purchase of the product has been completed. If the product store 116 indicates the product has been purchased, the shopping application 111A proceeds to 560, where a security notification is not triggered), However, the combination of references does not disclose opening an enforcement device through the gate.
However, Katzin teaches opening an enforcement device through the gate (The server can send an indication in a message that the verifiable code is valid to a theft prevention device. The indication can disarm an otherwise active alarm so that the consumer can exit the store with the product unimpeded. The indication can also indicate to a guard, open a gate, or otherwise facilitate the consumer's exit from the store, paragraph 106)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, opening an enforcement device through the gate, as taught in Katzin, in order to provide a more streamlined shipping experience for customers with protection against shoplifting for store owners (Katzin, paragraph 14).
Response to Arguments
Applicants' arguments filed on 10/07/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
to two or more central computing systems, each central computing system belonging to a different seller”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687